IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROY LYNN FOREHAND,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2580

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 10, 2016.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Judge.

Roy Lynn Forehand, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. This Court retains jurisdiction to address the imposition of

sanctions.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.